



Exhibit 10.87 - Form of Retention Bonus Agreement
January [●], 2017
[Name]
Re:
Retention Bonus

Dear [First Name]:
On behalf of iHeartMedia, Inc. (the “Company”), I am pleased to offer you the
opportunity to receive a retention bonus, if you agree to the terms and
conditions contained in this letter agreement (this “Retention Bonus
Agreement”), which shall be effective as of the date set forth below in Section
7 (such date, the “Effective Date”).
1.Retention Bonus. Subject to the terms and conditions set forth herein, you
will receive a payment in the amount of $[●] (the “Retention Bonus”), subject to
the Company’s receipt of your countersignature on this Retention Bonus Agreement
within two (2) Business days of the date hereof.
Except as set forth in the next sentence, you agree that in the event your
employment with the Company terminates for any reason (a “Termination”) before
the second anniversary of the Effective Date (the “Retention Date”), you will be
required to repay to the Company within ten (10) days of such termination 100%
of the After-Tax Value of the Retention Bonus. Notwithstanding the foregoing, in
the event the Company terminates your employment for any reason other than
Cause, you terminate your employment with the Company for Good Reason, or your
employment terminates due to your death or Disability, in each case, before the
Retention Date (a “Qualifying Termination”) and you execute and do not revoke a
customary release of claims in a form reasonably satisfactory to the Company,
(i) if the Qualifying Termination occurs prior to the first anniversary of the
Effective Date, you will be required to repay to the Company within ten (10)
days of such termination 50% of the After-Tax Value of the Retention Bonus and
(ii) if the Qualifying Termination occurs following the first anniversary of the
Effective Date, the date of your Qualifying Termination will be considered to be
the Second Retention Date and you will not be required to repay any portion of
the Retention Bonus.
For purposes of this Retention Bonus Agreement, the “After-Tax Value of the
Retention Bonus” means the applicable portion of the Retention Bonus net of any
taxes you are required to pay in respect thereof and determined taking into
account any tax benefit that may be available in respect of such repayment. The
Company shall determine the After-Tax Value of the Retention Bonus, which
determination shall be conclusive and binding. It is the intention that no
portion of


1



--------------------------------------------------------------------------------





the After-Tax Value of the Retention Bonus which is repayable by you and which
is attributable to any tax benefit available to you shall be paid until you have
actually received such tax benefit.
For purposes of this Retention Bonus Agreement, “Cause” has the meaning set
forth in your employment agreement with the Company or, if no such employment
agreement exists, “Cause,” means your (i) material breach of your duties and
responsibilities, which is not remedied promptly after the Company gives you
written notice specifying such breach, (ii) commission of a felony or a
misdemeanor involving moral turpitude, (iii) commission of or engaging in any
act of fraud, embezzlement, theft, a material breach of trust or any material
act of dishonesty involving the Company or its subsidiaries, or (iv) significant
violation of the code of conduct of the Company or its subsidiaries or of any
statutory or common law duty of loyalty to the Company or its subsidiaries.
“Good Reason” has the meaning set forth in your employment agreement with the
Company or, if no such employment agreement exists, “Good Reason” means any of
the following, in each case, without your consent: (i) a change in your title or
any material diminution of your responsibilities or authority or the assignment
of any duties inconsistent with your position, in each case, compared to what
was in effect as of the Effective Date; (ii) a reduction of your annual base
salary and/or target bonus as in effect on the Effective Date; or (iii) a
relocation of your principal office location more than fifty (50) miles from the
Company’s offices at which you are based as of the Effective Date (except for
required travel on the Company’s business to an extent substantially consistent
with your business travel obligations as of the Effective Date). Notwithstanding
the foregoing, the occurrence of an event that would otherwise constitute Good
Reason will cease to be an event constituting Good Reason upon any of the
following: (x) your failure to provide written notice to the Company within
thirty (30) days of the first occurrence of such event; (y) substantial
correction of such occurrence by the Company within thirty (30) days following
receipt of your written notice described in (x); or (z) your failure to actually
terminate employment within the ten (10) day period following the expiration of
the Company’s thirty (30)-day cure period. For purposes of this Retention Bonus
Agreement, “Disability” means your inability, due to physical or mental
incapacity, to perform the essential functions of your job, for two hundred
seventy (270) consecutive days.
2.    Release. By executing this Retention Bonus Agreement, you are agreeing to
the Waiver and Release of Claims in Exhibit A attached to this Retention Bonus
Agreement.
3.    Withholding Taxes. The Company may withhold from any and all amounts
payable to you hereunder such federal, state and local taxes as the Company
determines in its sole discretion may be required to be withheld pursuant to any
applicable law or regulation.
4.    No Right to Continued Employment. Nothing in this Retention Bonus
Agreement will confer upon you any right to continued employment with the
Company (or its subsidiaries or their respective successors) or to interfere in
any way with the right of the Company (or its subsidiaries or their respective
successors) to terminate your employment at any time.


2



--------------------------------------------------------------------------------





5.    Other Benefits. The Retention Bonus is a special incentive payment to you
and will not be taken into account in computing the amount of salary or
compensation for purposes of determining any bonus, incentive, pension,
retirement, death or other benefit under any other bonus, incentive, pension,
retirement, insurance or other employee benefit plan of the Company, unless such
plan or agreement expressly provides otherwise.
6.    Restrictive Covenants. In consideration of, among other things, your
ongoing relationship with the Company, this Retention Bonus, you being granted
access to trade secrets and other confidential information of the Company and
for other good and valuable consideration, the receipt and sufficiency of which
you acknowledge, you agree to comply with the obligations in Exhibit A attached
to this Retention Bonus Agreement.
7.    Effectiveness. This Retention Bonus Agreement shall be effective January
[●], 2017.
8.    Governing Law. This Retention Bonus Agreement will be governed by, and
construed under and in accordance with, the internal laws of the State of Texas,
without reference to rules relating to conflicts of laws.
9.    Counterparts. This Retention Bonus Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument.
10.    Entire Agreement; Amendment. This Retention Bonus Agreement, including
Exhibit A attached hereto, constitutes the entire agreement between you and the
Company with respect to the Retention Bonus and supersedes any and all prior
agreements or understandings between you and the Company with respect to the
Retention Bonus, whether written or oral. This Retention Bonus Agreement may be
amended or modified only by a written instrument executed by you and the
Company.
11.    Section 409A Compliance. Although the Company does not guarantee the tax
treatment of the Retention Bonus, the intent of the parties is that the
Retention Bonus be exempt from the requirements of Section 409A of the Internal
Revenue Code and the regulations and guidance promulgated thereunder, and
accordingly, to the maximum extent permitted, this Retention Bonus Agreement
shall be interpreted in a manner consistent therewith.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




3



--------------------------------------------------------------------------------


    


This Retention Bonus Agreement, including Exhibit A attached hereto, is intended
to be a binding obligation on you and the Company. If this Retention Bonus
Agreement accurately reflects your understanding as to the terms and conditions
of the Retention Bonus, please sign, date, and return to me one copy of this
Retention Bonus Agreement during the time period specified in paragraph 1 above.
You should make a copy of the executed Retention Bonus Agreement for your
records.
Very truly yours,

iHEARTMEDIA, INC.

Robert Pittman, Chairman and Chief Executive Officer
Richard Bressler, President, Chief Operating Officer and Chief Financial Officer
The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Retention Bonus, and I hereby confirm my
agreement to the same.
Dated: January _ , 2017    

[Name]


12.    


Signature Page to Retention Bonus Agreement



--------------------------------------------------------------------------------


    


EXHIBIT A
RESTRICTIVE COVENANT, WAIVER AND RELEASE OF CLAIMS
By executing the Retention Bonus Agreement, and as a condition to receiving the
Retention Bonus, you acknowledge and agree that you are bound to the terms and
conditions of this Restrictive Covenant, Waiver and Release of Claims (this
“Release”). As used in this Release, “Company” means (i) the Company and all of
its subsidiaries and affiliates and (ii) any buyer of the entities identified in
(i) or any other successor to their business. Other than the terms defined
above, all capitalized and italicized terms appearing herein have the meaning
set forth in the Retention Bonus Agreement.
1.    Claims That Are Being Released. You agree that this Release constitutes a
full and final release by you and your descendants, dependents, heirs,
executors, administrators, assigns and successors, of any and all claims,
charges, and complaints, whether known or unknown, that you have had or may have
to date against Company and any of its parents, subsidiaries or affiliated
entities, or the agents, plans or programs administering Company’s benefits, and
their respective officers, directors, managers, members, shareholders,
predecessors, successors and assigns, arising out of or related to your
employment and/or the termination thereof, any agreements between you and
Company, or otherwise based upon acts, events or other sets of fact that
occurred on or before the date on which you sign this Release. To the fullest
extent allowed by law, you hereby waive and release any and all such claims,
charges and complaints in return for the Retention Bonus, as set forth in the
Retention Bonus Agreement. This Release is intended to be as broad as the law
allows and includes, but is not limited to, rights arising out of alleged
violations of any contracts, express or implied, any covenant of good faith or
fair dealing, express or implied, any tort or common law claims, any legal
restrictions on Company’s right to terminate employees, and any claims under any
federal, state, municipal, local or other governmental statute, regulation, or
ordinance, including, without limitation:
(a)    Claims of discrimination, harassment or retaliation under equal
employment laws such as Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Rehabilitation Act of 1973, the Oklahoma Anti­
Discrimination Act, the Colorado Anti-Discrimination Act, the Texas Labor Code
and the Equal Pay Act and any and all other federal, state, municipal or local
equal opportunity laws;
(b)    Claims of wrongful termination of employment; statutory, regulatory and
common law “whistleblower” claims; and claims for wrongful termination in
violation of public policy;
(c)    Claims arising under the Employee Retirement Income Security Act of 1974,
except for any claims relating to vested benefits under the Company’s or its
affiliates’ employee benefit plans, as applicable;


Exhibit A - 1



--------------------------------------------------------------------------------





(d)    Claims arising under the Worker Adjustment and Retraining Notification
Act or similar state or local laws; and
(e)    Claims of violation of federal, state, municipal, or local laws
concerning leaves of absence, such as the Family and Medical Leave Act.
2.    Claims That Are Not Being Released.
(a)    Notwithstanding the foregoing or anything contained herein to the
contrary, this Release shall not operate to release (i) any claims that may not
be released as a matter of law, (ii) any claims or rights that arise after you
sign this Release, (iii) any claims or rights with respect to the accrued base
salary, (iv) any claims or rights arising after you sign this Release that you
may have in your capacity as a stockholder of the Company or to payments or
benefits under any equity award agreement between the undersigned and Company,
(v) any claims or rights, including claims for indemnification and/or
advancement of expenses, arising under any indemnification agreement between you
and the Company or under the bylaws, certificate of incorporation or other
similar governing document of Company, (vi) any claims you may have under your
employment agreement which are not otherwise released hereunder or (vii) any
claims or rights for D&O insurance coverage.
(b)    Further, this Release will not prevent you from doing any of the
following:
(i)    Asserting any right that is created or preserved by the Retention Bonus
Agreement or this Release; and
(ii)    Filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission or any duly authorized
agency of the United States or any state (however, you are hereby waiving the
right to file any claim or receive any personal monetary recovery or other
personal relief should the Equal Employment Opportunity Commission (or any
similarly authorized agency) pursue any class or individual charges in part or
entirely on your behalf).
(c)    For the avoidance of doubt, nothing in this Release is intended to
prohibit you from reporting possible violations of federal law or regulation to
any governmental agency or entity, including, but not limited to, the Department
of Justice, the Securities and Exchange Commission, Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. In addition, you do not
need the prior authorization of the Company to make any such reports or
disclosures, nor are you required to notify the Company that you have made such
reports or disclosures.


Exhibit A - 2



--------------------------------------------------------------------------------





3.    Restrictive Covenants. By executing the Retention Bonus Agreement, you
acknowledge the importance to the Company, of protecting its legitimate business
interests. You further acknowledge that the Company is engaged in a highly
competitive business, that its success in the marketplace depends upon the
preservation of its confidential information and industry reputation, and that
obtaining agreements such as this one from its employees is reasonable and
necessary. You undertake the obligations in this Section 3 in consideration of
your ongoing relationship with the Company, the Retention Bonus, you being
granted access to trade secrets and other confidential information of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which you acknowledge. As used in this Section 3, “relationship”
refers to your employment or association as an advisor, consultant or
contractor, with the Company, as applicable.
(a)    Confidential Information. You hereby agree and acknowledge that during
your relationship with the Company you have had and will continue to have access
to confidential information and trade secrets including but not limited to the
Company operational, programming, training/employee development, engineering,
and sales information, customer lists, business and employment contracts,
representation agreements, pricing and ratings information, production and cost
data, compensation and fee information, strategic business plans, budgets,
financial statements, and other information the Company treats as confidential
or proprietary (collectively the “Confidential Information”). You acknowledge
that such Confidential Information is proprietary and agree not to disclose it
to anyone outside the Company except to the extent that (i) it is necessary in
connection with performing your duties; (ii) you are required by court order to
disclose the Confidential Information, provided that you shall promptly inform
the Company, shall cooperate with the Company to obtain a protective order or
otherwise restrict disclosure, and shall only disclose Confidential Information
to the minimum extent necessary to comply with the court order. You agree to
never use Confidential Information in competing, directly or indirectly, with
the Company. When employment or relationship with the Company ends, you will
immediately return all Confidential Information to the Company.
(b)    Nondisparagement. You agree while employed by the Company and for three
(3) years thereafter, other than in the good faith performance of your duties to
the Company, not to disparage the Company or individuals whom you know are its
or their officers, directors, employees, shareholders, agents or products, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation. The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings), or rebuttal of
statements of others or normal competitive type of statements that are not
derogatory in nature.


Exhibit A - 3



--------------------------------------------------------------------------------





(c)    Acknowledgement of Reasonableness; Remedies. In signing the Retention
Bonus Agreement, you give the Company assurance that you have carefully read and
considered all the terms and conditions hereof. You acknowledge without
reservation that each of the restraints contained herein is necessary for the
reasonable and proper protection of the good will, Confidential Information and
other legitimate business interests of the Company, that each and every one of
those restraints is reasonable in respect to subject matter, length of time, and
geographic area; and that these restraints will not prevent you from obtaining
other suitable employment during the period in which you are bound by them. You
will never assert, or permit to be asserted on your behalf, in any forum, any
position contrary to the foregoing. Were you to breach any of the provisions of
this Section 3, the harm to the Company would be irreparable. Therefore, in the
event of such a breach or threatened breach, the Company shall, in addition to
any other remedies available to it, shall be entitled to obtain equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available without having to post bond, and you agree that injunctive relief is
an appropriate remedy to address any such breach. Without limiting the
generality of the foregoing, or other forms of relief available to the Company,
in the event of your breach of any of the provisions of this Section 3, you will
forfeit any award or payment made pursuant to any applicable severance or other
incentive plan or program, or if a payment has already been made, you will be
obligated to return the proceeds to the Company.
(d)    Unenforceability. In the event that any provision of this Section 3 shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its being extended over too great a time, too large a geographic area
or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.
4.    Effective Date. You understand and acknowledge that by signing the
Retention Bonus Agreement, you are agreeing to all of the provisions stated in
this Release and has read and understood each provision.
5.    Governing Law.
(a)    This Release shall be governed by the substantive laws of the State of
Texas, without regard to conflicts of law, and by federal law where applicable.
(b)    If any part of this Release is held to be invalid or unenforceable, the
remaining provisions of this Release will not be affected in any way.
This Release was provided to you for consideration on January __ , 2017.


Exhibit A - 4



--------------------------------------------------------------------------------





YOU ARE HEREBY ENCOURAGED AND ADVISED TO CONFER WITH AN ATTORNEY REGARDING THIS
RELEASE. BY SIGNING THE RETENTION BONUS AGREEMENT, YOU ACKNOWLEDGE THAT YOU HAVE
CONSULTED, OR HAVE HAD SUFFICIENT OPPORTUNITY TO CONSULT WITH, AN ATTORNEY OR A
REPRESENTATIVE OF YOUR CHOOSING, IF ANY, AND THAT YOU ARE NOT RELYING ON ANY
ADVICE FROM COMPANY, ITS AGENTS OR ATTORNEYS IN EXECUTING THE RETENTION BONUS
AGREEMENT.
PLEASE READ THIS RELEASE CAREFULLY; IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.




Exhibit A - 5

